Citation Nr: 0126434	
Decision Date: 11/16/01    Archive Date: 11/27/01

DOCKET NO.  95-34 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE


1.  Entitlement to an increased rating for service-connected 
lupus erythematosus, currently evaluated as 10 percent 
disabling.

2.  Entitlement to service connection for rheumatoid 
arthritis as secondary to service-connected lupus 
erythematosus.

3.  Entitlement to service connection for osteoarthritis as 
secondary to service-connected lupus erythematosus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran.


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1944 to 
April 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 rating decision in 
which the RO denied an increased rating for lupus 
erythematosus and denied secondary service connection for 
arthritis.  The veteran filed a notice of disagreement in 
January 1995, and a statement of the case (SOC) was issued in 
July 1995.  The veteran submitted a substantive appeal in 
August 1995, with no Board hearing requested.


REMAND

The Board observes that the veteran and his representative 
have raised certain matters not yet addressed by the RO.  The 
Board deems that remanding these matters to the RO for 
development and adjudication is the appropriate action.  See 
Stuttman v. Brown, 5 Vet. App. 127, 132 (1993) (Where Board 
review of all documents and oral testimony reasonably reveals 
that the veteran is seeking a particular benefit, the Board 
is required to adjudicate the issue of entitlement or, if 
appropriate, to remand the issue to the RO for development 
and adjudication of the issue.); Manlincon v. West, 12 Vet. 
App. 238, 241 (when no RO action taken on claim for which 
there is a valid NOD, the appropriate remedy is remand, not 
referral, of the issue to the RO for issuance of an SOC).  
Notably, during the August 2001 Board hearing, the veteran's 
representative raised the matter of entitlement to service 
connection for rheumatoid arthritis aggravated by service-
connected lupus erythematosus.  See 38 C.F.R. §  3.310 
(2001); Allen v. Brown, 7 Vet. App. 439 (1995) (interpreting 
that 38 U.S.C. § 1110, 38 C.F.R. § 3.310(a), provides for 
compensation when a non-service-connected disability is 
aggravated by a service-connected disability).  Since the RO 
has not adjudicated the veteran's secondary service 
connection claim under that theory, the matter is remanded to 
the RO for a determination.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

Additionally, the Board observes that in the statement of the 
representative dated in July 2001, the matter of entitlement 
to service connection for osteoarthritis secondary to 
service-connected lupus erythematosus was raised.  The Board 
finds the veteran's January 1995 notice of disagreement and 
August 1995 substantive appeal sufficient to encompass this 
issue, and the matter is before the Board for appellate 
review.  The Board acknowledges that, while the December 1994 
RO decision on appeal stated that secondary service 
connection for arthritis generally was at issue, the RO 
confined its review of the secondary-service connection issue 
to the veteran's rheumatoid arthritis.  However, the RO later 
developed the matter of secondary service connection for 
osteoarthritis later in its May 2001 supplemental SOC (SSOC).  
A comprehensive list of the issues is reflected on the 
initial page of this decision.

Following a complete review of the claims folder, the Board 
finds that additional development action is required for 
compliance with the notice and duty to assist provisions 
contained in the Veteran Claims Assistance Act of 2000.  
During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 has eliminated from 38 U.S.C.A. 
§ 5107(a) the necessity of submitting a well-grounded claim 
to trigger VA's duty to assist, and redefined the duty to 
assist the veteran regarding his claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(current version at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West Supp. 2001)).  The Veterans Claims Assistance Act 
of 2000 revised section 5103 to impose on VA, upon receipt of 
a complete or substantially complete application, a duty to 
notify the veteran of any information, and any medical or lay 
evidence not already submitted that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 
2001).  The new law also provides that VA shall make 
reasonable efforts to assist a veteran in obtaining evidence 
necessary to substantiate his claim, and provide a medical 
examination when such an examination is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A (a)(1), (d) (West 
Supp. 2001); see also the implementing regulations at 
66 Fed. Reg. 45,620, 45, 630 (August 29, 2001) (to be 
codified at sections including 38 C.F.R. §§ 3.102, 3.159 and 
3.326).

In this regard, the Board notes that several private 
physicians have been identified as sources of relevant 
treatment.  Treatment records should be obtained from the 
office of Dr. T. Cocco and Dr. Karp, as identified by the 
veteran during the August 2001 Board hearing.  The RO should 
inquire as to whether medical records from the office of the 
late Dr. M. Rosen were transferred to Dr. T. Cocco.  If so, 
those medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(b)(1); 66 Fed. Reg. at 45, 630 (to be codified at 
38 C.F.R. § 3.159(c)(1)).

The veteran should be made aware of the lack of competent 
evidence that he currently suffers osteoarthritis and that 
such evidence is necessary to substantiate his claim.  
38 U.S.C.A. § 5103(a); 66 Fed. Reg. at 45, 630 (to be 
codified at 38 C.F.R. § 3.159(b)(1)).  If such evidence is 
obtained, an appropriate VA examination should be provided to 
determine whether current osteoarthritis is the result of, or 
aggravated by, service-connected lupus erythematosus.  
38 U.S.C.A. § 5103A(d)(2); 66 Fed. Reg. at 45, 631 (to be 
codified at 38 C.F.R. § 3.159(c)(4)(i)).  Similarly, an 
appropriate VA examination should be provided to determine 
whether any current rheumatoid arthritis is the result of, or 
aggravated by, service-connected lupus erythematosus.  Id.

Regarding the veteran's claim for an increased rating for 
lupus erythematosus, the record does not provide sufficient 
evidence to determine proper rating.  The duty to assist 
includes the conduct of a thorough and contemporaneous 
medical examination to ensure the record reveals the current 
state of the veteran's disability.  Littke v. Derwinski, 1 
Vet. App. 90 (1990).  As the last evaluation of record was 
provided by VA in September 1994, another VA examination 
should be provided.  Furthermore, the September 1994 VA 
examination was unclear as to whether the examination was 
held during the active stage of the veteran's disease and 
whether the veteran suffers systemic lupus erythematosus 
(SLE) as stated by Dr. T. Cocco, or discoid (cutaneous) lupus 
erythematosus (DLE), as described previously in the record.  
Ardison v. Brown, 6 Vet. App. 405, 408 (1994).  These matters 
should be addressed by another VA examination.

The Board points to the potentially applicable rating 
criteria.  (The Board observes that the veteran's service-
connected disability has been continuously rated at 10 
percent for lupus erythematosus more than 20 years and thus 
may not be reduced except upon a showing that such rating was 
based on fraud.  See 38 C.F.R. § 3.951 (2000)).  The rating 
criteria for SLE are as follows, in pertinent part:

6350  Lupus erythematosus, systemic (disseminated):
Not to be combined with ratings under DC 7809 
Acute, with frequent exacerbations, producing 
severe
impairment of 
health..................................100
Exacerbations lasting a week or more, 2 or 3 times 
per
year.....................................................
......60
Exacerbations once or twice a year or symptomatic
during the past 2 years.......................10
Note: Evaluate this condition either by combining 
the evaluations
for residuals under the appropriate system, or by 
evaluating DC
6350, whichever method results in a higher 
evaluation.

38 C.F.R. § 4.88b, Diagnostic Code (DC) 6350.

The Board observes that the veteran's claim for an increased 
rating was filed in December 1994.  As the SLE criteria have 
been recently revised, the Board points to the criteria for 
SLE prior to August 30, 1996:

6350  Lupus erythematosus, systemic (disseminated):
(Not to be combined with ratings under 
diagnostic code 7809.)
Acute with constitutional manifestations 
associated with serous or synovial membrane or 
visceral involvement or other symptom 
combinations, totally 
incapacitating....................................................100
Less than totally incapacitating, but in 
symptom combinations productive of severe 
impairment of health....................80
Chronic with frequent exacerbations and 
multiple joint and organ manifestations 
productive of moderately severe impairment of 
health.............................................60
Exacerbations of a week or more 2 or 3 times a 
year; or symptomatology productive of moderate 
impairment of 
health...............................................................30
Exacerbations once or twice a year or 
symptomatic during the past 2 
years.........................................................10
Note:  Rate residuals such as joint, renal, 
pleural, etc., under the appropriate system, 
not to be combined with ratings under code 
6350.  Assign the higher evaluation.

38 C.F.R. § 4.88b, DC 6350 (1995); see also Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991) ("Where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
will apply unless Congress provided otherwise or permitted 
the Secretary of Veterans Affairs (Secretary) to do otherwise 
and the Secretary did so.").

The rating criteria for DLE are as follows, in pertinent 
part:

7809  Lupus erythematosus, discoid.
(Not to be combined with ratings under diagnostic 
code 6350.)
With ulceration or extensive exfoliation or 
crusting, and
systemic or nervous manifestations, or 
exceptionally
repugnant..........................................
............................50
With exudation or itching constant, extensive 
lesions, or
marked 
disfigurement..............................................
.......30
With exfoliation, exudation or itching, if 
involving an exposed surface or extensive 
area................................................10
With slight, if any exfoliation, exudation or 
itching, if on a nonexposed surface or small 
area..............................0

38 C.F.R. § 4.118, DC 7809.

Concerning his secondary service connection claims, the 
veteran is herein advised that, in keeping with VA's duty to 
assist, as announced in Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991), the purpose of any examination requested 
pursuant to this remand is to obtain information or evidence 
(or both) which may be dispositive of the appeal.  If the 
veteran fails to report for any scheduled examination, a 
decision shall be based on the evidence of record.  See 
38 C.F.R. § 3.655.  In regard to his increased rating claim, 
failure to report for any scheduled examination without good 
cause will result in the denial of his claim.  Id.

Based on the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The RO must review the claims folder 
and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000 
and the implementing regulations are 
fully complied with and satisfied.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained at 38 
U.S.C. §§ 5103, 5103A, and 5107 are 
addressed.

2.  The RO should advise the veteran of 
the need for competent medical evidence 
that he currently suffers from 
osteoarthritis.  Evidence may include 
medical opinions, treatment records, or 
insurance examinations.  The veteran 
should also submit an update of the names 
and addresses of all medical providers, 
including physicians and hospitals, from 
whom he has sought treatment for any form 
of arthritis or for manifestations of 
lupus.

3.  All records identified and not 
previously acquired should be associated 
with the claims folder upon obtaining 
authorization, to include records from 
the offices of Dr. T. Cocco and Dr. Karp.  
The RO should inquire as to whether 
medical records from the office of the 
late Dr. M. Rosen were transferred to Dr. 
T. Cocco, and if not, direct the veteran 
to provide additional information 
regarding such records.  In addition, 
treatment records should be requested 
from Manhasset General Hospital and from 
South Side Hospital in Bayshore, LI, NY.  
If any records requested are unavailable, 
or the search for such records otherwise 
yields negative results, that fact should 
be clearly documented in the veteran's 
claims folder, and the veteran and his 
representative so notified and given the 
opportunity to submit the evidence on 
their own.

4.  After associating with the claims 
folder all documents pursuant to the 
development requested above, the veteran 
should be afforded an appropriate VA 
examination(s) to determine, as follows:

I.  The nature and severity of lupus 
erythematosus.  (To the extent 
practicable, the examination should 
be conducted during the active stage 
of the disease).

II.  The etiology of rheumatoid 
arthritis.

II.  Only if competent medical 
evidence of currently diagnosed 
osteoarthritis is submitted, the 
etiology of osteoarthritis.

It is imperative that the physician(s) 
designated to examine the veteran review 
the evidence in the claims folder, to 
include a complete copy of this REMAND.  
All appropriate tests and studies should 
be conducted, and all clinical findings 
should be reported in detail.  The 
physician(s) should respond to the 
following questions:

I.  What is the correct diagnosis of 
lupus erythematosus (SLE or DLE) and 
whether such lupus erythematosus 
manifests symptoms described in the 
aforementioned rating criteria 
during its active stage?

II.  Whether it is at least as 
likely as not that there is a 
direct, causal relationship between 
the veteran's service-connected 
lupus erythematosus and any 
rheumatoid arthritis or 
osteoarthritis.

III.  Whether it is at least as 
likely as not that the service-
connected lupus erythematosus is 
aggravating any rheumatoid arthritis 
or osteoarthritis?

The highlighted standard of proof should 
be utilized in formulating a response.  
All examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, should 
be set forth in a legible report.  

5.  After completion of the foregoing, and 
any other development deemed warranted by 
the record, the RO should re-adjudicate 
the veteran's claims, on the merits, in 
light of all applicable evidence of record 
and all pertinent legal authority, to 
include the provisions of 38 C.F.R. 
§ 3.655 (as appropriate) and the recently 
amended/added statutory provisions 
pertaining to VA's duty to notify and 
assist the veteran.  The RO must provide 
adequate reasons and bases for all of its 
determinations, citing all governing legal 
authority and precedent, and addressing 
all issues and concerns that are noted in 
this REMAND.  If the veteran fails to 
appear for the examination, the letter 
notifying him of the date and time of the 
examination and the address to which it 
was sent should be included in the claims 
folder.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with an 
appropriate supplemental statement of the 
case (SSOC) and given the opportunity to 
respond within the applicable time before 
the claims folder is returned to the Board 
for further review.  

The veteran need take no action until otherwise notified.  
The purpose of this remand is to obtain additional 
evidentiary and procedural development.  No inference should 
be drawn regarding the final disposition of the claim in 
question as a result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, this claim must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the U. S. Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44- 8.45 and 38.02-38.03.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




